DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, “Applicant amends claim 1 to include the allowable subject matter of claim 3”.  Remarks 09/03/2021, p. 7.  Claim 1 is allowed for similar reasons as previously indicated for Claim 3 in the Non-Final Rejection 07/06/2021, page 5, wherein the prior art does not disclose, teach or suggest the timer comprising, the second pulse width is a length obtained by multiplying a period of a source clock signal by 2 to N-th power, N representing a natural number;
in combination with all the other claimed limitations.
Claims 2, 4-7, 10, and 11 are allowed for depending from Claim 1.

Regarding Claims 8 and 9, “Applicant [has rewritten] claims 8 and 9 in independent form.”  Remarks 09/03/2021, p. 7.
Claim 8 is allowed for similar reasons as previously indicated for Claim 8 in the Non-Final Rejection 07/06/2021, page 6, wherein the prior art does not disclose, teach or suggest the timer, comprising: 

the interface circuit outputs the timing datum held by the read buffer when receiving the access signal requesting reading of the timing datum, and 
the timing counter generates the timing datum with a predetermined period irrespective of whether or not the interface circuit received the access signal;
in combination with all the other claimed limitations.
Claim 9 is allowed for similar reasons as previously indicated for Claim 9 in the Non-Final Rejection 07/06/2021, page 6, wherein the prior art does not disclose, teach or suggest the timer, comprising: 
the timing datum includes time information of a year, a month, a day, an hour, a minute, and a second;
in combination with all the other claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA J. CHENG/           Examiner, Art Unit 2849